Citation Nr: 1438950	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a left wrist disability, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for left wrist arthritis.

On his March 2010 formal appeal, Form 9, the Veteran requested a hearing to be held at his local VA office.  However, in June 2011, the Veteran submitted a statement withdrawing that hearing and thus, the Board considers his hearing request to be withdrawn.

In February 2012 the issue on appeal was remanded by the Board in part for a new examination.  The examination did not take place, which will be addressed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2012, the Board remanded this issue in part in order to afford the Veteran a new examination to determine the current severity of his left wrist disability.  In June 2012 the Veteran was sent notice that his examination had been scheduled for June 27, 2012.  However, it appears that an examination was later scheduled for July 17, 2012.  The Veteran's wife called to report that the Veteran was in jail, but would be out in time to attend the July examination; however he did not attend.  In October 2012 the RO send the Veteran notification that he would have an examination scheduled and that the VA medical facility closest to the Veteran would notify the Veteran of the date of the examination.  It appears that an examination was scheduled for an examination on November 9, 2012, which the Veteran did not attend; however, there is no indication in the record whether the Veteran was ever sent proper notification of the date on which he was to attend his examination in this instance.  Upon remand, the Veteran should be afforded another opportunity to attend an examination, and all attempts to schedule the Veteran's examination, including notification of the date and time, should be documented in the claims folder.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left wrist disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a) Identify all orthopedic (including range of motion), muscular, and neurological pathology related to the Veteran's left wrist.  Specifically state whether the Veteran's loss of grip and muscular weakness is related to his left wrist disability and if so, provide information as to whether the muscular pathology is slight, moderate, moderately severe, or severe in accordance with 38 C.F.R. § 4.56 (2013). 

b) Discuss whether the Veteran has additional functional loss from his left wrist disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from the service-connected left wrist disability, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2013), and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left wrist disability that develops on use. 
The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. If such is not possible without resorting to speculation, the examiner should explain why.

c) State whether any ankylosis (favorable or unfavorable) is present. 

d) Provide information concerning the functional impairment that results from the service-connected disability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

2.  If the Veteran does not report for a scheduled examination, associate with the record the letter(s) sent to the Veteran notifying him of the date, time and location of the scheduled examination.    

3.  After completing the above, and any other development that is deemed warranted, the Veteran's claim for increased rating should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


